 Case 1:19-cr-10041-JDB Document 141 Filed 12/26/19 Page 1 of 6       PageID 474




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                     1:19-CR-10041-JDB

       Defendants.

           MOTION FOR DEFENSE EXPERT DR. RICHARD MARTIN
                TO BE EXEMPT FROM SEQUESTRATION

      COMES NOW, Defendant Charles Alston (“Defendant”), by and through

undersigned counsel, respectfully requests this Court to allow defense expert Dr.

Richard Martin to be exempt from the rule of sequestration pursuant to Federal Rule

of Evidence 615. Defendant shows this Court the following:

                                           1.

      The 11/18/19 Superseding Indictment charges Defendant and co-defendant

Petway with one count of Conspiracy to Distribute and Dispense Controlled

Substances (21 U.S.C. § 846) and five counts of Unlawfully Distributing and

Dispensing Controlled Substances and Aiding and Abetting (21 U.S.C. §

841(a)(1)(C), (b)(1)(C); 18 U.S.C. § 2).

                                           2.

      Trial begins on 1/6/20, and Defendant anticipates that Rule 615 will be

invoked.
                                    Page 1 of 6
 Case 1:19-cr-10041-JDB Document 141 Filed 12/26/19 Page 2 of 6           PageID 475




                                            3.

      Pursuant to Federal Rule of Evidence 615, the court is not authorized to

exclude a person whose presence a party shows to be essential to presenting the

party’s claim or defense. An example of this exemption is an expert who does not

testify to the facts of the case, but rather gives his opinion based on the testimony of

others. U.S. v. Reynolds, 534 Fed. Appx. 347, 365 (6th Cir. 2013).

                                            4.

      Defendant intends on Dr. Martin rebutting the expected testimony of the

Government’s expert by giving his opinions as to his review of the patient files and

the lawful conduct of Defendants. Dr. Martin’s testimony is essential to Defendant’s

case. Dr. Martin will be crucial in assisting and advising defense counsel during

trial, as it relates to the medical records and standard of care. See U.S. v. Phibbs,

999 F.2d 1053, 1072-74 (6th Cir. 1993).

                                            5.

      Defendant also intends on having expert witness Dr. Richard Martin testify

about whether the prescriptions co-defendant Petway prescribed – and purportedly

reviewed by Defendant – were within the scope of professional medical practice

(“standard of care”).

                                            6.




                                      Page 2 of 6
 Case 1:19-cr-10041-JDB Document 141 Filed 12/26/19 Page 3 of 6       PageID 476




      Defendant’s trial will be complex in regard to treatment plans and

pharmaceuticals. Dr. Martin is necessary to the defense to be able to decipher the

testimony of the State’s witnesses in forming his opinion and in advising defense

counsel about the witnesses’ testimony.

                                           7.

      Wherefore, Defendant respectfully requests this Court to exempt Dr. Richard

Martin from sequestration at trial.

      Respectfully submitted this 26th day of December 2019.

                                                    /s/ Manubir S. Arora
                                                    MANUBIR S. ARORA
                                                    Georgia Bar No. 061641
                                                    75 W Wieuca Rd. NE
                                                    Atlanta, Georgia 30342
                                                    Office (404) 881-8866
                                                    Facsimile (404) 865-3525
                                                    manny@aroralascala.com

                                                    /s/ Worrick Robinson
                                                    WORRICK ROBINSON
                                                    Tennessee Bar No. 015009
                                                    446 James Robertson Pkwy
                                                    Suite 200
                                                    Nashville, TN 37219
                                                    Office (615) 726-0900
                                                    wrobinson@rrylaw.com




                                      Page 3 of 6
 Case 1:19-cr-10041-JDB Document 141 Filed 12/26/19 Page 4 of 6        PageID 477




             IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TENNESSEE
                       EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                                INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                     1:19-CR-10041-JDB

      Defendants.

                         CERTIFICATE OF SERVICE

     I hereby certify that I have this day served a copy of the within and foregoing

MOTION FOR DEFENSE EXPERT DR. RICHARD MARTIN TO BE EXEMPT

FROM SEQUESTRATION upon all parties involved via the federal e-filing system.

     This 26th day of December 2019.

                                                   /s/ Manubir S. Arora
                                                   MANUBIR S. ARORA
                                                   Georgia Bar No. 061641
                                                   75 W Wieuca Rd. NE
                                                   Atlanta, Georgia 30342
                                                   Office (404) 881-8866
                                                   Facsimile (404) 865-3525
                                                   manny@aroralascala.com

                                                   /s/ Worrick Robinson
                                                   WORRICK ROBINSON
                                                   Tennessee Bar No. 015009
                                                   446 James Robertson Pkwy
                                                   Suite 200
                                                   Nashville, TN 37219
                                                   Office (615) 726-0900
                                                   wrobinson@rrylaw.com

                                   Page 4 of 6
 Case 1:19-cr-10041-JDB Document 141 Filed 12/26/19 Page 5 of 6      PageID 478




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        EASTERN DIVISION

UNITED STATES OF AMERICA,

v.                                               INDICTMENT NO.

CHARLES ALSTON, M.D., et al.,                    1:19-CR-10041-JDB

       Defendants.

                      CERTIFICATE OF CONSULTATION

      I hereby certify that on this day (12/26/19), opposing counsel was contacted

via electronic mail and informed of Defendant’s intention of filing the within and

foregoing MOTION FOR DEFENSE EXPERT DR. RICHARD MARTIN TO BE

EXEMPT FROM SEQUESTRATION, and on this day (12/26/19), counsel for the

Government has not notified Defendant of its stance on the motion at hand.

Notwithstanding, the Government has objected to all other motions by Defendant.

                                                  /s/ Manubir S. Arora
                                                  MANUBIR S. ARORA
                                                  Georgia Bar No. 061641
                                                  75 W Wieuca Rd. NE
                                                  Atlanta, Georgia 30342
                                                  Office (404) 881-8866
                                                  manny@aroralascala.com

                                                  /s/ Worrick Robinson
                                                  WORRICK ROBINSON
                                                  Tennessee Bar No. 015009
                                                  446 James Robertson Pkwy
                                                  Suite 200
                                                  Nashville, TN 37219
                                   Page 5 of 6
Case 1:19-cr-10041-JDB Document 141 Filed 12/26/19 Page 6 of 6   PageID 479




                                              Office (615) 726-0900
                                              wrobinson@rrylaw.com




                                Page 6 of 6
